Case: 19-41056     Document: 00515674697          Page: 1    Date Filed: 12/15/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       December 15, 2020
                                   No. 19-41056                           Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Kenneth Martin, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:16-CR-19-5


   Before Elrod, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Kenneth Martin’s federal habeas claims are still being litigated in
   district court. In this appeal, Martin seeks immediate review of a subsidiary
   matter: whether the district court properly refused to modify a protective
   order covering the government’s discovery materials. Lacking jurisdiction to
   decide that question now, we DISMISS his appeal.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-41056      Document: 00515674697          Page: 2   Date Filed: 12/15/2020




                                    No. 19-41056


                                           I.
          In 2016, Martin was indicted on federal drug crimes. In April of that
   year, before Martin’s jury trial commenced, the district court issued a
   protective order covering all discovery provided by the government. Its point
   was to protect “particularly sensitive information, including, but not limited
   to, cooperation agreements, cooperator statements, and presentence
   reports.” The order forbade showing these materials to anyone other than
   Martin, his counsel, and others employed in his defense. It let Martin review
   the materials, but only in court or in counsel’s presence. In July 2016, Martin
   was convicted of conspiracy to possess with intent to distribute a controlled
   substance and sentenced to 115 months in prison.
          On September 24, 2019, Martin challenged his conviction under 28
   U.S.C. § 2255, claiming ineffective assistance of counsel. On October 10,
   2019, he moved to lift the protective order, arguing he needed the protected
   materials for his habeas proceeding. The district court denied the motion,
   finding the order remained “critical to protecting the rights of confidential
   sources and ongoing criminal investigations,” especially given Martin’s and
   his family’s “known history of intimidating witnesses.” The court also found
   Martin failed to show good cause for modifying the order. Martin now
   appeals the denial of his motion. His § 2255 proceeding remains pending in
   the district court.
                                         II.
          We must police our own appellate jurisdiction. See, e.g., Edwards v.
   4JLJ, LLC, 976 F.3d 463, 465 n.2 (5th Cir. 2020) (citing Castaneda v. Falcon,
   166 F.3d 799, 801 (5th Cir. 1999)). Sensing a disturbance on that front, we
   asked for supplemental briefing. The government argues we lack jurisdiction
   because Martin tries to appeal a non-final decision that falls outside the
   collateral-order exception. We agree.




                                           2
Case: 19-41056      Document: 00515674697           Page: 3     Date Filed: 12/15/2020




                                     No. 19-41056


          Generally, we may review only “final decisions of the district courts.”
   28 U.S.C. § 1291; see also id. § 2255(d) (“An appeal may be taken to the court
   of appeals from the order entered on the [§ 2255] motion as from a final
   judgment on application for a writ of habeas corpus.”). “This final judgment
   rule requires ‘that a party must ordinarily raise all claims of error in a single
   appeal following final judgment on the merits.’” Flanagan v. United States,
   465 U.S. 259, 263 (1984) (quoting Firestone Tire & Rubber Co. v. Risjord, 449
   U.S. 368, 374 (1981)). Martin’s appeal violates that rule by appealing a
   discovery-related ruling while his underlying § 2255 action remains pending.
   See, e.g., A-Mark Auction Galleries, Inc. v. Am. Numismatic Ass’n, 233 F.3d
   895, 897 (5th Cir. 2000) (“[D]iscovery orders do not constitute final
   decisions under § 1291 and are not immediately appealable.” (citing Church
   of Scientology v. United States, 506 U.S. 9, 18 n. 11 (1992))).
          That ends the story unless the district court’s order fits into the
   “narrow exception” known as the collateral-order doctrine. Williams v.
   Catoe, 946 F.3d 278, 280 (5th Cir. 2020) (en banc) (citing Digit. Equip. Corp.
   v. Desktop Direct, Inc., 511 U.S. 863, 868 (1994)). To qualify, an order “must
   satisfy each of three conditions: it must (1) ‘conclusively determine the
   disputed question,’ (2) ‘resolve an important issue completely separate from
   the merits of the action,’ and (3) ‘be effectively unreviewable on appeal from
   a final judgment.’” Van Cauwenberghe v. Biard, 486 U.S. 517, 522 (1988)
   (quoting Coopers & Lybrand v. Livesay, 437 U.S. 463, 468 (1978)).
          At a minimum, the district court’s order fails the third condition.
   “[T]he decisive consideration” under that prong “is whether delaying
   review until the entry of final judgment ‘would imperil a substantial public
   interest’ or ‘some particular value of a high order.’” Mohawk Indus., Inc. v.
   Carpenter, 558 U.S. 100, 107 (2009) (quoting Will v. Hallock, 546 U.S. 345,
   352–53 (2006)). In making this determination, “we look to categories of
   cases, not to particular injustices,” Van Cauwenberghe, 486 U.S. at 529, and



                                           3
Case: 19-41056        Document: 00515674697              Page: 4       Date Filed: 12/15/2020




                                          No. 19-41056


   determine whether “the class of claims, taken as a whole, can be adequately
   vindicated” without an immediate right of appeal. Mohawk Indus., 558 U.S.
   at 107. “[T]he chance that the litigation at hand might be speeded, or a
   particular injustice averted, does not provide a basis for jurisdiction
   under § 1291.” Id. (cleaned up).
           The protective order at issue concerns the government’s discovery
   materials. “We start from the well-settled rule in this circuit that discovery
   orders may not be appealed under the Cohen exception.” A-Mark Auction
   Galleries, 233 F.3d at 899 (citation omitted); see also, e.g., In re Tullius, 500 F.
   App’x 286, 292 (5th Cir. 2012) (unpublished). Furthermore, Martin
   identifies no critical interests that will be imperiled by delaying review of the
   district court’s order. He merely speculates about “documents . . . [and]
   discovery materials” his lawyer should have used in his defense, contending
   the protective order prevents him from adequately reviewing those materials.
   That vague assertion fails to explain why our review of the protective order
   must occur immediately, before final judgment. Martin also fails to mention
   that, in the district court, he represented that “most—if not all” of the
   material under the protective order “has been released to the public
   domain.” That was one reason the district court found no need to modify the
   protective order. It likewise explains why no pressing need exists to review
   this matter now. 1
           If Martin does not ultimately prevail on his § 2255 motion, he can
   properly appeal and argue that the district court’s decision to maintain the
   protective order was somehow reversible error. Cf., e.g., Goodman v. Harris
   County, 443 F.3d 464, 469 (5th Cir. 2006) (“[C]onclusively, this court has



           1
            We also note that, of the twelve grounds of ineffective assistance of trial counsel
   Martin raises, only one concerns the protected discovery material.




                                                4
Case: 19-41056      Document: 00515674697          Page: 5   Date Filed: 12/15/2020




                                    No. 19-41056


   the ability to render meaningful review of the order upon a final judgment.
   Nothing puts this order beyond the scope of this court’s review.”). In the
   meantime, though, the inconvenience Martin claims from the protective
   order cannot justify an immediate appeal. “[T]he fact that a ruling may
   burden litigants in ways that are only imperfectly reparable by appellate
   reversal of a final judgment has never sufficed to breach the collateral-order
   doctrine.” Williams, 946 F.3d at 280 (quoting Mohawk Indus., 558 U.S. at
   107) (cleaned up); cf., e.g., Vantage Health Plan, Inc. v. Willis-Knighton Med.
   Ctr., 913 F.3d 443, 449 (5th Cir. 2019) (collateral-order doctrine applied
   because order would disclose confidential third-party information and so was
   unreviewable on appeal).
          Appeal DISMISSED.




                                         5